COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                SECOND ORDER TO PROVIDE APPELLATE RECORD TO APPELLANT

Appellate case name:       Artis Charles Harrell v. Catherine Verlander Evans et al.

Appellate case number:     01-21-00666-CV

Trial court case number: 2021-31180

Trial court:               189th District Court of Harris County

         On January 27, 2022, this Court ordered the trial court clerk to provide a complete copy of
the clerk’s record and the reporter’s record to appellant without charge. See TEX. R. CIV. P. 145;
TEX. R. APP. P. 34.5, 34.6. On February 28, 2022, appellant filed a motion to compel, asserting
that he has not yet received the clerk’s record and the reporter’s record. Accordingly, we order
the trial court clerk to provide a complete copy of the clerk’s record to appellant without charge.
We further order the official or deputy reporter, Amanda King, to provide a complete copy of the
reporter’s record to appellant without charge. The trial court clerk and the official or deputy court
reporter, Amanda King, shall further certify to this Court, within 15 days of the date of this order,
the date upon which delivery of the clerk’s record and reporter’s records to appellant is made. See
TEX. R. APP. P. 35.3.




Judge’s signature: _____/s/ Sherry Radack____
                    Acting individually  Acting for the Court

Date: ___March 15, 2022___